Citation Nr: 1033933	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-34 869 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hand 
injury (variously diagnosed as a deformity of the 2nd metacarpal 
probably due to an old injury).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for discogenic disc 
disease with mild lumbar spondylosis (back disorder).

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hiatal hernia 
with gastro-esophageal reflux disease (GERD).

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinea pedis.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder manifested by pain.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder (variously claimed as a nervous condition 
and a depressive disorder, not otherwise specified (NOS)).

9.  Entitlement to service connection for erectile dysfunction, 
including as due to service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities, including as due to 
service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, including as due to service-
connected diabetes mellitus, type II. 

12.  Entitlement to service connection for left foot callosities, 
including as due to service-connected diabetes mellitus, type II.

13.  Entitlement to right foot callosities, variously diagnosed 
as a right calcaneal spur in the plantar aspect, including as due 
to service-connected diabetes mellitus, type II.

14.  Entitlement to urinary incontinence, including as due to 
service-connected diabetes mellitus, type II.

15.  Entitlement to service connection for fecal incontinence, 
including as due to service-connected diabetes mellitus, type II.

16.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
November 1970 and had unverified service in the Puerto Rico Army 
National Guard from the mid-1970s until approximately 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a June 2008 signed statement, the Veteran expressly revoked 
the power of attorney given to the Disabled American Veterans 
(DAV) in June 2001 to be his appointed service representative.  
He did not appoint another representative.

During 2007, and including in a June 2007 written 
statement, the Veteran submitted information regarding his 
claim for "dependency status," to have his two 
stepchildren recognized as the helpless children of the 
Veteran for VA benefit purposes due to their "severe 
mental conditions".  However, it does not appear that the 
RO has yet considered his claim, and the matter is 
referred to the RO for appropriate action.

This decision addresses only the Veteran's claim for service 
connection for erectile dysfunction.  All the remaining claims on 
appeal are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II.

2.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record is in 
equipoise as to whether his erectile dysfunction is permanently 
made worse by or related to his service-connected diabetes 
mellitus, type II. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, erectile dysfunction is 
proximately due to or aggravated by his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  Moreover, in 
the instant case, although the Veteran's service connection claim 
is being granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility of 
prejudice to the Veteran.  As set forth herein, no additional 
notice or development is indicated in the Veteran's claim.  
Information concerning effective dates and ratings for erectile 
dysfunction will be provided by the RO.  If appellant then 
disagrees with any of those actions, he may appeal those 
decisions.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by service.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The Veteran has argued that he has erectile dysfunction due to 
his service-connected diabetes mellitus, type II.  Service 
connection for diabetes mellitus, type II, was granted by the RO 
in an April 2002 rating decision.

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  In addition, when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service- connected disability, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); see also 38 C.F.R. § 3.310(b).

The Veteran's service treatment records do not reveal complaints 
of, or treatment for, erectile dysfunction or similar ailment 
during active service.

Post service, the Veteran first reported erectile dysfunction 
symptoms in approximately 2005.  According to an October 21, 2005 
VA outpatient medical record, the Veteran complained of erectile 
dysfunction for the past three months and said he was unable to 
sustain an erection.  Upon examination, his treating clinic 
physician diagnosed erectile dysfunction, "most probably related 
to organic etiology-such as long [term] diabetes, hypertension, 
medications."  

However, a March 2006 VA genitourinary examination report 
indicates that the Veteran complained of erectile dysfunction for 
8 to 10 years with no erection or ejaculation, but he had libido.  
He used Viagra with fair effect.  Upon clinical examination, the 
VA examiner said that he "can not explain erectile dysfunction 
on the basis of all findings without resort to mere 
speculation."

Here, the objective medical evidence reflects that the Veteran is 
currently diagnosed with erectile dysfunction but there is no 
medical evidence directly associating the Veteran's erectile 
dysfunction with active service.  He did not complain of erectile 
trouble or seek treatment for any genitourinary conditions while 
in service and has not suggested that his erectile dysfunction 
was incurred during active duty.

Rather, the Veteran maintains that his erectile dysfunction is 
due to his service-connected diabetes mellitus, type II.  As 
noted above, secondary service connection is granted when there 
is a current disability that has been associated with a current 
service-connected disability through competent medical evidence.

In this case, the probative and competent medical evidence of 
record is in equipoise as to whether the Veteran has erectile 
dysfunction due to his service-connected diabetes mellitus, type 
II.  Resolving all reasonable doubt in favor of the Veteran, 
service connection for erectile dysfunction as due to service-
connected diabetes mellitus, type II, is warranted.

Here, the RO afforded the Veteran a VA examination in March 2006.  
However, the VA examiner was unable to render an opinion 
regarding the etiology of the Veteran's erectile dysfunction 
without a resort to speculation.

However, another opinion, from the Veteran's treating VA clinic 
physician (in October 2005), is to the effect that his erectile 
dysfunction is most probably related to organic etiology such as 
long term diabetes mellitus, hypertension, medications.

The Board finds the medical opinions competent and credible.  The 
VA physicians reviewed the Veteran's medical records and provided 
thoughtful explanations of their rationale.  Additionally, the 
Veteran's treating physician possessed specialized knowledge 
concerning his conditions from his history of medical treatment 
and provided a rational opinion as to the etiology of his 
conditions.  All opinions offered were consistent with the 
Veteran's complaints and symptoms.  In view of the totality of 
the evidence and because the probative and objective evidence of 
record for and against the Veteran's claim for service connection 
for erectile dysfunction is in relative equipoise, the Board will 
accord him the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.310; Allen, supra.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for erectile dysfunction 
is in order.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for erectile dysfunction as due to service-
connected diabetes mellitus, type II, is granted.


REMAND

Service treatment records indicate that the Veteran served in the 
Puerto Rico Army National Guard from the mid-1970s until 
approximately 1999.  However, there is no indication that any 
effort has been made to verify his dates of active and inactive 
training.  Thus, the Board is of the opinion that an effort 
should be made to verify the dates and nature of the appellant's 
military service with the Puerto Rico Army National Guard prior 
to consideration of his remaining claims.

An unappealed July 2002 rating decision denied the Veteran's 
claims for entitlement to service connection for hearing loss, 
hiatal hernia with GERD, tinea pedis, a right knee disorder, and 
a depressive disorder.  In an unappealed August 2005 decision, 
the Board denied his claims for service connection for headaches, 
a right hand disorder, and a back disorder.

However, more recently, the Court held in Kent v. Nicholson, 20 
Vet. App. 1 (2006) that in a claim to reopen VA must look at the 
reasons and bases for the prior decisions and provide a notice 
letter describing, with some degree of specificity, what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
deficient in the prior denial, i.e., the July 2002 RO rating 
decision and August 2005 Board decision.

In a December 2005 letter, the RO advised the Veteran of the 
necessity to submit new and material evidence to reopen his 
previously denied claim for service connection for a hiatal 
hernia disorder.  The December 2005 letter explained what new and 
material evidence was and said "the additional existing evidence 
must pertain to the reason your claim was previously denied."

The December 2005 letter did not explain to the Veteran what 
specific element or elements were missing at the time of the last 
denial and what evidence would be necessary to substantiate that 
element or elements to establish service connection for hiatal 
hernia or for his other previously denied claims.

Therefore, while the October 2006 statement of the case (SOC) 
briefly set forth the bases of the prior denials and the evidence 
needed to support the claims, the Board finds that the Veteran 
should be provided with an additional letter advising him of the 
specific element or elements that were missing at the time of the 
last final denial, and the evidence necessary to substantiate 
that element or elements to establish service connection for his 
previously denied claims.  

Further, subsequent to issuance of the October 2006 SOC, but 
prior to the transfer of the claims file to the Board in February 
2008, the Veteran submitted new medical evidence in the form of a 
6-page private psychiatric medical report from R.B-P., M.D., 
dated from January to May 2007.  This evidence was not 
accompanied by a waiver of initial RO review prior to submission 
to the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 
19.37, 20.1304 (2009).  Since this evidence is neither 
duplicative of other evidence nor irrelevant, it must be referred 
back to the RO.  38 C.F.R. §§ 19.37, 20.1304.  In addition, this 
medical evidence requires translation from Spanish to English.

Accordingly, the case is REMANDED for the following action:

1.	Inform the Veteran of the specific 
information and evidence not of record (1) 
that is necessary to reopen his claims for 
service connection for a right hand injury, 
headaches, discogenic disc disease with mild 
spondylosis (back disorder), bilateral 
hearing loss, hiatal hernia with GERD, tinea 
pedis, a right knee disorder, and an acquired 
psychiatric disorder; (2) that VA will seek 
to obtain; and (3) that he is expected to 
provide.  This notice should include an 
explanation of the basis for the previous 
August 2005 Board denial with respect to the 
claims for service connection for a right 
hand injury, headaches, and discogenic disc 
disease with mild spondylosis (back disorder, 
and for the previous July 2002 RO denial with 
respect to the claims for service connection 
for bilateral hearing loss, hiatal hernia 
with GERD, tinea pedis, a right knee 
disorder, and an acquired psychiatric 
disorder.  It should also include an 
explanation of the evidence necessary to 
substantiate that element or elements to 
establish service connection for each 
previously denied claim.  A copy of the 
notification should be placed in the claims 
folder.  
      
2.	Contact the United States Army Reserve, the 
Puerto Rico Army National Guard, and any 
other appropriate state and federal office, 
and request the specific dates-not retirement 
points-for all the appellant's periods of 
active and inactive duty for training from 
1974 to 1999.

3.	Translate all 6 pages of the private 
psychiatric medical report from Raul Benitez-
Perez, M.D., dated from January to May 2007, 
from Spanish to English.

4.	Review the evidence associated with the 
claims file since the October 2006 SOC and 
then readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
Veteran (and his representative, if any) 
should be furnished a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


